Title: [October 1761]
From: Washington, George
To: 




Octr. 15th. Sowed a Bushel of Ray grass seed, a gallon of clean Timothy Seed, and abt. half a Bushel in Chaff of Ditto on my Meadow at Dogue Run quarter. Note this ground at the time of Sowing was very moist—but no Rain fell upon it afterwards Untill the 22d. of the Month, when it raind hard for two days. This Seed was also harrowd in with Bushes. Clean Timothy seed supposd not to be good.


   
   English agriculturist Richard Parkinson wrote that American farmers usually sowed timothy grass, Phleum pratense, alone (PARKINSONRichard Parkinson. A Tour in America, in 1798, 1799, and 1800. Exhibiting Sketches of Society and Manners, and a Particular Account of the American System of Agriculture, with Its Recent Improvements. 2 vols. London, 1805., 2:343); here GW is mixing it with ryegrass. In his later years GW depended heavily on timothy, finding it suitable for a hot climate and able to survive in wet pasturelands.



 


Octr. 22d. Began Captn. Posey’s Barn with Turner Crump & Six Carpenters.

   
   


   
   Turner Crump was hired by GW in Dec. 1760 to oversee GW’s slave carpenters at a wage of £30 per year. This construction project apparently marked the first time GW contracted Crump and his slave carpenters out to do work for others.



